Citation Nr: 1045874	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-34 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for internal 
derangement of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent 
for arthritis of the left knee (based on range of motion).

3.  Entitlement to a disability rating in excess of 20 percent 
for degenerative arthritis of the left hip, prior to May 1, 2008.

4.  Entitlement to a disability rating in excess of 30 percent 
for degenerative arthritis of the left hip, from May 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The appellant submitted a Notice of Disagreement with 
this determination in February 2006 and timely perfected his 
appeal in November 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claims.

In the September 2010 written brief presentation, the appellant's 
representative indicated that the appellant's left knee and left 
hip disabilities have increased in severity since his last VA 
examination in August 2008.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the appellant.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record does 
not reflect the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).
Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
joints examination with an appropriate 
expert to ascertain the severity and 
manifestations of his left knee and left 
hip disabilities.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and the examination, the examiner is 
requested to report complaints and clinical 
findings in detail.  

The VA examiner is requested to address all 
impairment regarding the appellant's left 
knee and left hip, to include any 
limitation of motion or weakness, and to 
comment on the effects of these 
disabilities on occupational functioning 
and daily activities.  The examiner is 
further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with use, 
incoordination, painful motion and pain 
with use.  If the appellant describes 
flare-ups, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during the flare-ups.

A clear rationale for any opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file itself, 
must be made available to the examiner for 
review in connection with the examination.

2.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claims remain denied, a Supplemental 
Statement of the Case should be provided to 
the appellant and his representative.  
After they have had an adequate opportunity 
to respond, these issues should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).


